Exhibit 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED AGREEMENT is entered into, effective as of
April 2, 2011 (the “Effective Date”), by and between Apollo Group, Inc. (the
“Company”), and Gregory W. Cappelli (the “Executive”) (hereinafter collectively
referred to as “the parties”).
          WHEREAS, the Company currently has in effect an employment agreement
with the Executive dated March 31, 2007 (and subsequently modified by two
separate amendments) that has an initial term scheduled to expire on April 1,
2011, subject to automatic one–year renewals unless either the Company or the
Executive provides notice of non-renewal on a timely basis;
          WHEREAS, the Company has determined that it is in the best interests
of the Company and its shareholders to continue to employ the Executive upon the
terms and conditions set forth herein for an additional term ending August 31,
2014; and the Executive is willing to continue his employment with the Company
on such terms and conditions through August 31, 2014; and
          WHEREAS, the Company and the Executive desire to consolidate the
Executive’s existing employment agreement with the Company and the separate
amendments to that agreement into a new amended and restated agreement that
effects the extension of the contract term and includes additional modifications
that will be in effect during the extended term.
          NOW, THEREFORE, in consideration of the foregoing and the respective
agreements of the parties contained herein, the parties hereby agree as follows:
     1. Term. The term of employment under this Amended and Restated Agreement
will commence on the Effective Date and continue through August 31, 2014 (the
“Extended Term”); provided, however, that thereafter this Amended and Restated
Agreement will automatically be renewed from year to year, unless either the
Company or the Executive will have given written notice to the other at least
ninety (90) calendar days prior thereto that the term of this Amended and
Restated Agreement will not be so renewed (a “Notice of Non-Renewal”).
     2. Employment.
       (a) Position.
          (i) The Executive will be employed as, and hold the title of, the
Company’s Co-Chief Executive Officer (“Co-CEO”). The Executive and the Company’s
other Co-CEO shall have primary responsibility for the implementation and
execution of the Company’s strategic business plans and objectives as approved
from time to time by the Company’s Board of Directors (the “Board”). The
Executive, together with the Company’s other Co-CEO, shall have the authority
and responsibilities of the position of Chief Executive Officer (“CEO”) as
allocated between them in the attached Exhibit 1. The authority and
responsibilities contained in Exhibit 1 may be altered by the Board from time to
time if in its reasonable judgment the change is necessary to assure a proper
and effective organizational allocation of duties and responsibilities of the
CEO position between the Co-CEOs; provided, however, that any such subsequent
change in the duties and responsibilities of the Executive, without his consent,
that results in a material reduction of his duties and responsibilities shall
constitute grounds for a Good Reason termination. The Executive shall also have
such additional duties and responsibilities as directed and approved from time
to time by the Board. The Executive shall have the responsibility and duty to
work with and coordinate with the Company’s other Co-CEO. The Executive shall
report directly to

 



--------------------------------------------------------------------------------



 



the Board and shall have all the authority needed to perform the duties and
undertake the responsibilities of his position. The Executive will be a member
of the Board Chairman’s Cabinet and shall be involved in all the Company’s major
strategic decisions relating to the scope of his responsibilities. The Executive
will have the authority to hire appropriate personnel as may be needed to carry
out his duties.
          (ii) Any disagreements between the Co-CEOs shall be resolved by the
Executive Committee and that Committee’s decision shall be final.
          (x) For purposes of this function of the Executive Committee, the
Executive Committee shall be chaired by John G. Sperling or, in his absence, by
Peter V. Sperling, in each case for so long as he is a member of the Board. In
connection with all other business of the Executive Committee, the Co-CEOs will
generally share the chairmanship of the Committee with each Co-CEO chairing
every other regular meeting of the Committee.
          (y) The composition of the Executive Committee shall not be changed
without the approval of the Board and a majority of the then serving Executive
Committee members. Any changes made to the membership of the Executive Committee
(other than as a result of a member ceasing employment with the Company) without
prior Board approval will automatically and immediately suspend the delegation
of the dispute resolution set forth herein, and the Board will resolve all
management disputes between the Co-CEOs until it has approved the membership of
the Executive Committee.
               (iii) For so long as Executive is serving as a Co-CEO, Executive
shall be deemed to be a Principal Executive Officer for purposes of the
Company’s filings with the Securities and Exchange Commission, including
periodic reports and other filings under the Securities Exchange Act of 1934, as
amended.
     (b) Board Membership. The Company acknowledges that the Executive currently
serves as a member of the Board. The Company shall, during the remainder of the
Term, use its best efforts to have the Executive nominated for election and
re-election as a Board member at all meetings of the Company’s Class B
shareholders held during the Term at which Board members are to be elected.
     (c) Obligations. The Executive shall devote his full business time and
attention to the business and affairs of the Company. During the term of this
Amended and Restated Agreement, the Executive shall not engage in any other
employment, service or consulting activity without the Board’s prior written
approval. The foregoing, however, shall not preclude the Executive from
(i) serving on any corporate, civic or charitable boards or committees on which
he is serving on the Effective Date or on which he commences service following
the Effective Date with the Board’s prior written approval or (ii) managing
personal investments, so long as such clause (i) and (ii) activities do not
interfere with the performance of the Executive’s responsibilities hereunder.
     (d) Change in Co-CEO. If the Company’s other Co-CEO ceases to be employed
by the Company as Co-CEO, the Board may either appoint the Executive as the sole
CEO of the Company or may, in consultation with the Executive, appoint a
replacement for the Company’s other Co-CEO. If the Executive is not appointed
the sole CEO, the Board will give the Executive written notice of any tentative
decision to appoint a specified individual as Co-CEO before announcement and
employment

2



--------------------------------------------------------------------------------



 



of that new Co-CEO. The Executive shall have five (5) business days from receipt
of such written notice in which to submit his notice of termination. Said notice
shall be effected in accordance with Paragraphs 7(c) and 7(e) and shall be
deemed a Notice of Termination for Good Reason for purposes of Paragraph 8(b),
but no Preliminary Notice of Good Reason or waiting period prior to the
effectiveness of such Notice of Termination shall be required under Paragraph
7(c) as a condition to the effectiveness of such notice, and such termination
shall accordingly be effective immediately upon the Company’s receipt of the
notice of termination. Failure of the Executive to provide the above notice of
termination within the applicable five (5) day period shall be deemed an
acceptance of the new Co-CEO, and thereafter the Executive will not have the
right to assert that the appointment of the new Co-CEO constitutes grounds for a
Good Reason termination hereunder. If Executive becomes the sole CEO, he shall
continue to report directly to the Board, with such duties, responsibilities and
authorities as are commensurate with such position, and any allocation of
responsibilities set forth in attached Exhibit 1 shall cease to apply. The
appointment of the Executive as sole CEO shall not be considered Good Reason
under Section 7.
     3. Base Salary and Bonus.
       (a) Base Salary. As of the Effective Date, the Executive’s annual base
salary shall be increased to the annualized rate of $650,000 for the balance of
the 2011 fiscal year. For each subsequent fiscal year within the Extended Term,
Executive’s annual base salary shall be increased as follows, effective as of
the September 1 start date of each such fiscal year:

          Fiscal Year   Annual Base Salary  
September 1, 2011 to August 31, 2012
  $ 700,000  
September 1, 2012 to August 31, 2013
  $ 750,000  
September 1, 2013 to August 31, 2014
  $ 800,000  

          The Executive’s annual rate of base salary, as in effect from time to
time during the Extended Term in accordance with this Section 3(a), will be
hereinafter referred to as the “Base Salary”. Such Base Salary will be payable
in accordance with the Company’s customary payroll practices applicable to its
executives and will be subject to the Company’s collection of all applicable
withholding taxes.
       (b) Bonus. For each fiscal year completed during the Extended Term, the
Executive will be eligible to receive an annual cash bonus (“Annual Bonus”)
based upon individual and Company performance goals that are established in good
faith by the Compensation Committee (the “Compensation Committee”) of the Board
and that are reasonable in comparison to the individual and Company performance
goals the Compensation Committee sets for the Company’s other executive
officers, provided that the Executive’s target Annual Bonus will be no less than
100% of his Base Salary (the “Target Bonus”). The Annual Bonus for each fiscal
year shall be paid in accordance with the Company’s customary payroll practices,
but in no event later than the fifteenth day of the third calendar month
following the end of such fiscal year, and will be subject to the Company’s
collection of all applicable withholding taxes.

3



--------------------------------------------------------------------------------



 



    4. Equity Compensation Awards.
     (a) Initial Equity Awards. In connection with the Executive’s commencement
of employment with the Company in April 2007, Executive received a series of
equity awards under the Company’s 2000 Stock Incentive Plan, as amended and
restated from time to time (the “Incentive Plan”). Nothing in this Amended and
Restated Agreement shall affect or in any way modify the terms and conditions in
effect for those initial equity awards.
     (b) Additional Equity Award. On January 18, 2011, the Executive also
received an additional restricted stock unit award covering 57,740 shares of
Class A common stock. Nothing in this Amended and Restated Agreement shall
affect or in any way modify the terms and conditions in effect for that
additional restricted stock unit award.
     (c) New Multi-Year Equity Award. The Compensation Committee will authorize
a multi-year equity award for the Executive that will cover the Company’s 2012,
2013 and 2014 fiscal years (the “Multi-Year Equity Award”), and there is no
current expectation that any other equity awards shall be made to the Executive
during that period of coverage. Part of the Multi-Year Equity Award will be made
on or before April 14, 2011 (the “April 2011 Grants”) and will be allocated as
follows:
          (i) a restricted stock unit component covering 248,000 shares of
Class A common stock with a performance-vesting condition tied to the Company’s
net book income for the 2012 fiscal year that will qualify such award as
performance-based compensation for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), and
          (ii) a stock option component covering 235,000 shares of Class A
common stock with an exercise price per share equal to the closing price per
share of Class A common stock on the grant date.
          The remainder of the Multi-Year Equity Award will have a grant-date
fair value of $4.14 million and will be made at the same time the annual awards
for the Company’s other executive officers are made for the 2012 fiscal year
(June or July 2011), with such grant-date fair value to be applied on the basis
of the values of the underlying securities and Black-Scholes values on the
actual grant date, and will be allocated, in such percentages as to which the
Compensation Committee and Mr. Cappelli mutually agree prior to the award date,
among one or more of the following components (the “Mid-Year Grants”):
(i) Apollo Group performance share units in the same form as made at that time
to the Company’s other executive officers, (ii) stock options covering shares of
Apollo Group Class A common stock, (iii) performance share units tied to the
long-term performance of Apollo Global and/or (iv) performance share units tied
to the long-term performance of the Apollo Services entity currently headed by
Steve Giusto, with the applicable performance goals and multi-year performance
periods for these latter two components to be determined by mutual agreement of
the Compensation Committee and Mr. Cappelli prior to the award date.
     (d) Stub Period Equity Award. For the stub period between the Effective
Date and the close of the Company’s 2011 fiscal year, the Executive will be
awarded restricted stock units under the Incentive Plan covering 49,000 shares
of Class A common stock (the “Stub Period Equity Award”). The Stub Period Equity
Award will be made at the same time the April 2011 Grants are made in accordance
with Section 4(c) above.

4



--------------------------------------------------------------------------------



 



     (e) Special Retention Equity Award. The Executive will be awarded a special
retention equity grant under the Incentive Plan in the form of restricted stock
units covering 38,000 shares of Class A common stock (the “Special Retention
Equity Award”). The Special Retention Equity Award will be made at the same time
the April 2011 Grants are made in accordance with Section 4(c) above.
     (f) Vesting of Multi-Year Equity Award. The following terms and provisions
will govern the various components of the Multi-Year Equity Award that is to be
made to the Executive pursuant to Section 4(c) above:
          (i) The stock option component of the April 2011 Grants will vest in
four (4) successive equal annual installments over the Executive’s period of
continued employment with the Company measured from the effective date of that
grant and will have a maximum term of six (6) years, subject to earlier
termination following the Executive’s termination of employment with the
Company. Should the Executive receive stock options in connection with the
Mid-Year Grants, then twenty-five percent (25%) of those stock options will vest
and become exercisable on the one-year anniversary of the effective date of the
April 2011 Grants, and the balance will vest in no more than three (3)
successive equal annual installments measured from the one-year anniversary of
the effective date of the April 2011 Grants, provided the Executive continues in
the Company’s employ through each of those vesting dates. The stock options
awarded in connection with the Mid-Year Grants will have a maximum term of
6 years, subject to earlier termination following the Executive’s termination of
employment with the Company. However, should the Executive’s employment
terminate by reason of (i) an involuntary termination by the Company other than
for Cause (as such term is defined in Section 7(b) below), (ii) a Notice of
Non-Renewal provided by the Company, (iii) death or Disability (as such term is
defined in Section 7(d) below) or (iv) a resignation for Good Reason (as such
term is defined in Section 7(c) below) and the Executive execute and deliver
(other than in connection with a termination by reason of his death) the general
release required in accordance with Section 8(b) below, then the Executive
shall, for purposes of vesting in any unvested portion of each stock option
component of the April 2011 Grants and the Mid-Year Grants, receive an
additional twelve (12) months of service-vesting credit. In addition, each stock
option component of the April 2011 Grants and the Mid-Year Grants, to the extent
vested and outstanding at the time of a clause (i), (ii) or (iv) termination
event, will remain exercisable for a twenty-four (24)-month period measured from
the date of that termination event, but in no event beyond the expiration of the
maximum six (6)-year option term. In the event of (i) Executive’s resignation
other than for Good Reason or (ii) the termination of his employment by reason
of death or Disability, each such stock option component of the April 2011
Grants and the Mid-Year Grants will remain exercisable until the earlier of
(i) the expiration of the twelve (12)-month period measured from the date of
such resignation or termination event or (ii) the expiration of the maximum six
(6)-year option term.

5



--------------------------------------------------------------------------------



 



               (ii) The restricted stock unit component will have a
performance-vesting condition tied to the Company’s net book income for the 2012
fiscal year that will be the same as the performance-vesting condition
applicable to the restricted stock unit awards made to the Company’s other
executive officers for that fiscal year. Upon the satisfaction of the applicable
performance condition for the award, twenty-five percent (25%) of that award
will vest on the last day of the 2012 fiscal year, provided the Executive
continues in the Company’s employ through such date, with the shares of the
Company’s Class A common stock underlying that vested portion to be issued to
the Executive following the Compensation Committee’s certification of the
attained performance condition, but in no event later than the close of the
calendar year in which the 2012 fiscal year ends. The balance of the restricted
stock units will vest, and the underlying shares concurrently issued to the
Executive, in three (3) successive equal annual installments over the three
(3)-year period measured from the first one-year anniversary of the effective
date of the award, provided the Executive continues in the Company’s employ
through each such vesting date. However, should the Executive’s employment
terminate prior to the completion of the vesting schedule by reason of (i) an
involuntary termination by the Company other than for Cause, (ii) a Notice of
Non-Renewal provided by the Company, (iii) death or Disability or (iv) a
resignation for Good Reason and the Executive execute and deliver (other than in
connection with a termination by reason of his death) the required general
release in accordance with Section 8(b), then the Executive shall, solely for
purposes of satisfying the service-vesting requirement of any unvested portion
of the restricted stock unit component, receive an additional service-vesting
credit. The service-vesting credit will be seventeen (17) months if the
applicable termination event occurs before August 31, 2011 and twelve
(12) months if such termination event occurs on or after that date. In no event,
however, shall the Executive vest in any portion of such restricted stock unit
component unless the applicable performance goal is attained. The agreement
evidencing such restricted stock unit component shall contain such other terms
and conditions as are necessary to bring the agreement into compliance with the
applicable requirements of Section 409A of the Code or any applicable Code
Section 409A exemption.
               (iii) Following the completion of the applicable multi-year
performance period for each performance share unit component of the Mid-Year
Grants, the total number of shares of the Company’s Class A common stock (if
any) issuable under each such component will be determined on the basis of
(i) the levels at which the applicable performance goals have in fact been
attained and (ii) the years of service completed by the Executive during the
applicable multi-year performance period. The number of shares so calculated
will be issued to the Executive following the Compensation Committee’s
certification of the level of performance goal attainment, but in no event later
than the close of the calendar year in which the performance period ends.
However, should the Executive’s employment terminate prior to the completion of
the applicable performance period by reason of (i) an involuntary termination by
the Company other than for Cause, (ii) a Notice of Non-Renewal provided by the
Company, (iii) death or Disability or (iv) a resignation for Good Reason and the
Executive execute and deliver (other than in connection with a termination by
reason of his death) the required general release in accordance with Section
8(b) below, then the Executive shall, solely for purposes of satisfying the
service-vesting requirement of any unvested performance share unit component of
his Mid-Year Grants, receive an additional service-vesting credit. The
service-vesting credit will be seventeen (17) months if the applicable
termination event occurs before August 31, 2011 and twelve (12) months if such
termination event occurs on or after that date. In no event, however, shall the
Executive vest in any such performance share unit component unless the
applicable performance goal or goals for that component are attained. The
agreement evidencing such performance share unit component shall contain such
other terms and conditions as are necessary to bring the agreement into
compliance with the applicable requirements of Section 409A of the Code or any
applicable Code Section 409A exemption.
          (g) Vesting of Stub Period Equity Award. The following terms and
provisions will govern the Stub Period Equity Award that is to be made to the
Executive pursuant to Section 4(d) above:

6



--------------------------------------------------------------------------------



 



                    The restricted stock unit award shall have a
performance-vesting condition tied to the Company’s net book income for the 2012
fiscal year that will be the same as the performance-vesting condition
applicable to the restricted stock unit awards made to the Company’s other
executive officers for that fiscal year. Upon the satisfaction of the applicable
performance condition for the award, fifty percent (50%) of the award will vest
on the last day of the 2012 fiscal year, provided the Executive continues in the
Company’s employ through such date, with the shares of the Company’s Class A
common stock underlying that vested portion to be issued following the
Compensation Committee’s certification of the attained performance condition,
but in no event later than the close of the calendar year in which the 2012
fiscal year ends. The balance of the restricted stock units will vest, and the
underlying shares concurrently issued, in two (2) successive equal annual
installments over the two (2)-year period measured from the first anniversary of
the effective date of the award, provided the Executive continues in the
Company’s employ through each such vesting date. However, should the Executive’s
employment terminate prior to the completion of the vesting schedule by reason
of (i) an involuntary termination by the Company other than for Cause, (ii)
death or Disability or (iii) a resignation for Good Reason and the Executive
execute and deliver (other than in connection with a termination by reason of
his death) the required general release in accordance with Section 8(b) below,
then the Executive shall, solely for purposes of satisfying the service-vesting
requirement of any unvested portion of such restricted stock unit award, receive
an additional service-vesting credit. The service-vesting credit will be
seventeen (17) months if the applicable termination event occurs before
August 31, 2011 and twelve (12) months if such termination event occurs on or
after that date. In no event, however, shall the Executive vest in any portion
of such restricted stock unit award unless the applicable performance goal is
attained. The agreement evidencing such restricted stock unit award shall
contain such other terms and conditions as are necessary to bring the agreement
into compliance with the applicable requirements of Section 409A of the Code or
any applicable Code Section 409A exemption.
          (h) Vesting of Special Retention Equity Award. The Special Retention
Equity Award will vest in the following increments over the Executive’s period
of continued employment with the Company through August 31, 2014: (i) twenty
percent (20%) of the Special Retention Equity Award will vest on the first
anniversary of the grant date of that award, (ii) an additional forty percent
(40%) will vest on the second anniversary of such grant date, and (iii) the
remaining forty percent (40%) of the Special Retention Equity Award will vest on
the third anniversary of such grant date, provided the Executive continues in
the Company’s employ through each such annual vesting date. However, should the
Executive’s employment terminate prior to the completion of such vesting
schedule by reason of (i) an involuntary termination by the Company other for
Cause, (ii) death or Disability or (iii) a resignation for Good Reason and the
Executive execute and deliver (other than in connection with a termination by
reason of his death) the required general release in accordance with Section
8(b) below, then the Executive shall, for purposes of satisfying the
service-vesting requirement of the Special Retention Equity Award, receive an
additional twelve (12) months of service-vesting credit.
          (i) Issuance of Underlying Shares. The shares of Class A common stock
that vest under the restricted stock unit or performance share unit component of
the Multi-Year Award, the restricted stock unit component of the Stub Period
Equity Award made to the Executive pursuant to Section 4(d) or the restricted
stock unit component of the Special Retention Equity Award made to the Executive
pursuant to Section 4(e) will be subject to the following limitations on
issuance:
               (i) No shares of Class A common stock subject to a
performance-vesting condition will be issued until the completion of the
applicable performance period. Following the completion of the performance
period, there will be determined the maximum number of shares of Class A common
stock (if any) issuable under the award based on the levels at which the
applicable performance goals have in fact been attained and assuming the
Executive had continued in the Company’s employ through the completion of the
applicable vesting schedule. Any shares of Class A common stock in which the

7



--------------------------------------------------------------------------------



 



Executive is, upon the completion of the performance period, vested on the basis
of the attained level of the applicable performance goals and his satisfaction
of the applicable service-vesting requirements through that date shall be issued
as soon as reasonably practicable following the completion date of such
performance period, but in no event later than the close of the calendar year in
which that performance period ends, unless a further delay in issuance is
required pursuant to Section 13(d) of this Amended and Restated Agreement.
Should the Executive’s employment terminate prior to the completion date of the
applicable performance period under circumstances entitling the Executive to a
service-vesting credit under Section 4(f), Section 4(g), Section 4(h) or Section
4(j) of this Amended and Restated Agreement, then any shares of Class A common
stock in which the Executive subsequently vests upon the attainment of the
applicable performance goal or goals and such service-vesting credit shall be
issued to the Executive, provided he has satisfied the applicable Required
Release requirements of Section 8(b), as soon as reasonably practicable after
the completion date of the applicable performance period, but in no event later
than the later of the (A) the close of the calendar year in which such
performance period ends or (B) the fifteenth day of the third calendar month
following such completion date, unless a further delay in issuance is required
pursuant to Section 13(d) of this Amended and Restated Agreement.
               (ii) Any shares of Class A common stock not otherwise at the time
subject to a performance-vesting condition in which the Executive vests by
reason of the service-vesting credit provided under Section 4(f), Section 4(g),
Section 4(h) or Section 4(j) of this Amended and Restated Agreement in
connection with his termination of employment shall be issued on the third (3rd)
business day, within the sixty (60)-day period following the date of Executive’s
Separation from Service due to such termination, on which the Required Release
under Section 8(b) is effective and enforceable following the expiration of any
applicable revocation period in effect for that Release. However, should such
sixty (60)-day period span two taxable years, then the issuance shall not be
effected until the end of such sixty (60)-day period, provided the Required
Release is effective and enforceable at that time. Should the service-vesting
credit under Section 4(f), Section 4(g) or Section 4(h) be provided in
connection with the termination of the Executive’s employment by reason of
death, then any shares of Class A common stock that vest at the time of such
termination by reason of such credit shall be issued not later than the
fifteenth day of the third calendar month following the date of such
termination, unless a further delay in issuance is required pursuant to Section
13(d) of this Amended and Restated Employment Agreement.
               (iii) Should the Executive’s employment terminate prior to
vesting in any of the shares of Class A common stock (after taking into account
the vesting acceleration provisions of this Amended and Restated Agreement) or
should the applicable performance goal or goals for the award not be attained,
then the Executive shall not be issued any shares of Class A common stock or
other consideration under such award.
               (iv) For purposes of Section 409A of the Code, each installment
issuance of shares of the Company’s Class A common stock to which the Executive
may become entitled under the Multi-Year Equity Award, the Stub-Period Equity
Award or Special Retention Equity Award shall be treated as a right to a
separate payment. In no event shall the Required Release requirements of
Section 8 provide the Executive with right to determine the taxable year of the
payments or issuances conditioned upon that release.
          (j) Special Resignation Service-Vesting Credit. If the Executive
provides notice to the Company at least six (6) months before the end of the
Extended Term that he intends to resign at the end of the Extended Term and
executes and delivers to the Company a general release in the form of the
Required Release upon his resignation date, then upon the effective date of such
resignation, he will receive a partial service-vesting credit with respect to
each component of his Multi-Year Equity Award that is otherwise unvested at the
time of such resignation. Such vesting credit shall be applied as if the

8



--------------------------------------------------------------------------------



 



service-vesting condition for the annual installment of each such component of
his Multi-Year Equity Award in which his August 31, 2014 resignation date occurs
were in the form of twelve (12) successive equal monthly installments of
continued employment with the Company and shall be in the amount necessary to
bring his service vesting within that installment period to a total of six (6)
months. Any shares of Class A common stock that vest on the basis of the
service-vesting credit provided under this Section 4(j) shall be issued in
accordance with the applicable provisions of Section 4(i) above. However, in no
event will any such service-vesting credit result in the vesting in whole or in
part of any component of the Multi-Year Equity Award with performance-vesting
conditions if those conditions are not in fact satisfied.
          (k) Additional Provisions. Each of the equity awards to be made to the
Executive in accordance with the provisions of Sections 4(c), 4(d) and 4(e)
above will be issued pursuant and subject to the terms of the Incentive Plan and
the award agreements evidencing those grants, except that in the event of any
conflict between the terms of the Incentive Plan or the award agreements and
this Amended and Restated Agreement, the terms of this Amended and Restatement
Agreement will control.
          (1) Shares to Be Registered; Stock Certificates. All shares issued to
the Executive pursuant to his exercise of the stock options granted to him under
the Incentive Plan and the vesting of the restricted stock unit and performance
share unit awards made to him under the Incentive Plan will be registered under
an appropriate and effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”).
     5. Employee Benefits. Provided he otherwise satisfies any applicable
eligibility requirements for participation, the Executive will be entitled to
participate in the welfare, retirement, perquisite and fringe benefit plans,
practices, and programs maintained by the Company and made available to senior
executives generally and as may be in effect from time to time. The Executive’s
participation in any such plans, practices and programs for which he satisfies
the applicable eligibility requirements will be on the same basis and terms as
are applicable to senior executives of the Company generally.
     6.  Other Benefits.
          (a) Expenses. Subject to applicable Company policies, including
(without limitation) the timely submission of appropriate documentation and
expense reports, the Executive will be entitled to receive prompt reimbursement
of all expenses reasonably incurred by him in connection with the performance of
his duties hereunder or for promoting, pursuing, or otherwise furthering the
business or interests of the Company. Accordingly, the Executive shall submit
appropriate evidence of each such expense within sixty (60) days after the later
of (i) his incurrence of that expense or (ii) his receipt of the invoice or
billing statement for such expense, and the Company shall provide the Executive
with the requisite reimbursement within ten (10) business days thereafter;
provided, however, that (i) no expense shall be reimbursed later than the close
of the calendar year following the calendar year in which that expense is
incurred, (ii) the amounts eligible for reimbursement in any one calendar year
shall not affect the amounts reimbursable in any other calendar year and
(iii) the right to such reimbursement may not be liquidated or exchanged for any
other benefit.
          (b) Office and Facilities. The Executive will be provided with
appropriate offices in Chicago, Illinois and with such secretarial and other
support facilities as are commensurate with the Executive’s status with the
Company and adequate for the performance of his duties hereunder.
          (c) Vacation. During the Term, the Executive will be eligible for paid
vacation in accordance with the Company’s policies, as may be in effect from
time to time, for its senior

9



--------------------------------------------------------------------------------



 



executives generally; provided, however, that the Executive will be eligible for
no less than four weeks of paid vacation per year.
     7.  Termination. Except for a Notice of Non-Renewal, as described in
Section 1, the Executive’s employment hereunder may only be terminated in
accordance with the following terms and conditions:
          (a) Termination by the Company without Cause. The Company will be
entitled to terminate the Executive’s employment at any time by delivering a
Notice of Termination to the Executive pursuant to Section 7(e); provided,
however, that any termination of the Executive’s employment for Cause shall be
governed by the provisions of Section 7(b).
          (b) Termination by the Company for Cause.
               (i) The Company may terminate the Executive’s employment
hereunder for “Cause” (as defined below) by delivering to him a Notice of
Termination. For purposes of the foregoing, any of the following shall
constitute grounds for terminating the Executive’s employment for Cause: (A) the
Executive’s pleading “guilty” or “no contest” to, or his conviction of, a felony
or any crime involving moral turpitude, (B) his commission of any act of fraud
or any act of personal dishonesty involving the property or assets of the
Company intended to result in substantial financial enrichment to the Executive,
(C) a material breach by the Executive of one or more of his obligations under
Section 9 of this Agreement or under his Proprietary Information and Inventions
Agreement with the Company, (D) a material breach by the Executive of any of his
other obligations under this Amended and Restated Agreement or any other
agreement with the Company, (E) the Executive’s commission of a material
violation of Company policy which would result in an employment termination if
committed by any other employee of the Company or his gross misconduct, (F) the
Executive’s material dereliction of the major duties, functions and
responsibilities of his executive position (other than a failure resulting from
the Executive’s incapacity due to physical or mental illness), (G) a material
breach by the Executive of any of the Executive’s fiduciary obligations as an
officer of the Company or (H) the Executive’s willful and knowing participation
in the preparation or release of false or materially misleading financial
statements relating to the Company’s operations and financial condition or his
willful and knowing submission of any false or erroneous certification required
of him under the Sarbanes-Oxley Act of 2002 or any securities exchange on which
shares of the Company’s Class A common stock are at the time listed for trading.
However, prior to any termination of the Executive’s employment for Cause based
on any of the reasons specified in clauses (C) through (F) and the delivery of a
Notice of Termination in connection therewith, the Company shall give written
notice to the Executive of the actions or omissions deemed to constitute the
grounds for such a termination for Cause, and the Executive shall have a period
of not less than sixty (60) calendar days after the receipt of such notice in
which to cure the specified default in his performance and thereby avoid a
Notice of Termination under this subsection (b)(i).
               (ii) In the event the Executive is provided with a Notice of
Termination under subsection (b)(i), the Notice of Termination shall specify a
Termination Date that is no earlier than the third business day, and no later
than the thirtieth business day, following the date of the Notice of
Termination, and the Executive will have three (3) business days following the
date of such Notice of Termination to submit a written request to the Board for
a meeting to review the circumstances of his termination. If the Executive
timely submits such a written request to the Board, the Board or a committee of
the Board shall set a meeting whereby the Executive, together with his counsel,
shall be permitted to present any mitigating circumstances or other information
as to why he should not be terminated for Cause, and the Executive’s Termination
Date shall be delayed until such meeting has occurred. Such meeting will be
held, at the Executive’s option, either on a mutually agreeable date prior to
the Termination Date specified in the Notice of Termination or on a mutually
agreeable date within

10



--------------------------------------------------------------------------------



 



fifteen (15) calendar days after his timely written notice to the Company
requesting such a meeting. Within five (5) business days after such meeting, the
Board or committee of the Board, as applicable, shall deliver written notice to
the Executive of its final determination and, if the termination decision is
upheld, the final actual Termination Date. The specified Termination Date shall
in no event be more than ten (10) business days after the date of such meeting.
During the period following the date of the Notice of Termination until the
Termination Date or other resolution of the matter, the Company shall have the
option to place the Executive on an unpaid leave of absence. The rights under
this subsection will not be deemed to prejudice the Executive’s other rights and
remedies in any way or give rise to any waiver, estoppel, or other defense or
bar. Without limiting the foregoing sentence and for purposes of clarification,
the failure by the Executive to request a meeting under this subsection, to
participate in a meeting that has been requested, or to present any evidence or
argument will not prevent the Executive from making any claim against the
Company, from seeking any legal or equitable remedy, or from putting forward any
evidence or argument at any judicial or arbitral hearing.
          (c) Termination by the Executive. The Executive may terminate his
employment hereunder for “Good Reason” by delivering to the Company (1) a
Preliminary Notice of Good Reason (as defined below) no later than one hundred
and twenty (120) calendar days following the act or omission which the Executive
sets forth in such notice as grounds for a Good Reason termination, and (2) a
Notice of Termination no later than the third business day following the
Company’s failure to take appropriate remedial action within the applicable
sixty (60)-day cure period provided below to the Company following the receipt
of such the Preliminary Notice. The Notice of Termination must specify a
Termination Date that is within sixty (60) days following the expiration of the
applicable sixty (60)-day cure period below in which the Company fails to take
appropriate remedial action. For purposes of this Amended and Restated
Agreement, “Good Reason” means:
               (i) a material reduction in the scope of the Executive’s duties,
responsibilities or authority;
               (ii) the repeated assignment to the Executive of duties
materially inconsistent with the Executive’s position, duties, authority or
responsibilities, or a materially adverse change in Executive’s reporting
requirements as set forth in Section 2(a) hereof or an adverse change to his
title set forth in Section 2(a) hereof: provided, however, that none of the
following shall constitute Good Reason: (A) the occasional assignment of duties
that are inconsistent with Section 2(a) hereof or (B) a ten percent (10%) or
less aggregate reduction in the Executive’s Base Salary and Target Bonus if
substantially all of the other executive officers of the Company are subject to
the same aggregate reduction to their base salary and target bonuses;
               (iii) a relocation of the Executive’s principal place of
employment other than in Chicago, Illinois; provided, however that travel to
other locations as reasonably required to carry out the Executive’s duties and
responsibilities hereunder and travel from time to time to the Company’s
headquarters in Phoenix. AZ as reasonably requested by the Company shall not be
a basis for a termination for Good Reason; or
               (iv) a material breach by the Company of any of its obligations
under this Agreement.
          In no event will any acts or omissions of the Company which are cured
within sixty (60) days after receipt of written notice from the Executive
identifying in reasonable detail the acts or omissions constituting “Good
Reason” (a “Preliminary Notice of Good Reason”) be deemed to constitute grounds
for a Good Reason resignation. A Preliminary Notice of Good Reason will not, by
itself, constitute a Notice of Termination.

11



--------------------------------------------------------------------------------



 



          (d) Termination due to the Executive’s Death or Disability. This
Agreement will terminate upon the death of the Executive. The Company may
terminate the Executive’s employment hereunder if he is unable to perform, with
or without reasonable accommodation, the principal duties and responsibilities
of his position with the Company for a period of six (6) consecutive months or
more by reason of any physical or mental injury or impairment; provided,
however, that in the event the Executive is at the time covered under any
long-term disability benefit program in effect for the Company’s executive
officers or employees, such termination of the Executive’s employment shall not
occur until the earlier of (i) the date he first becomes eligible to receive
benefits under such program or (ii) the date the Executive is deemed to have a
Separation from Service (as defined below) by reason of such disability. The
termination of the Executive’s employment under such circumstances shall, for
purposes of this Agreement, constitute a termination for “Disability.”
          (e) Notice of Termination. Any purported termination for Cause by the
Company or for Good Reason by the Executive will be communicated by a written
Notice of Termination to the other at least three (3) business days prior to the
Termination Date (as defined below). For purposes of this Amended and Restated
Agreement, a “Notice of Termination” will mean a notice which indicates the
specific termination provision in this Amended and Restated Agreement relied
upon and will, with respect to a termination for Cause or Good Reason, set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
such termination of the Executive’s employment under the provision so indicated.
Any termination by the Company under this Section 7 other than for Cause or by
the Executive without Good Reason will be communicated by a written Notice of
Termination to the other party fourteen (14) calendar days prior to the
Termination Date specified in such notice. However, the Company may elect to pay
the Executive in lieu of fourteen (14) calendar days’ written notice. For
purposes of this Amended and Restated Agreement, no such purported termination
of employment pursuant to this Section 7 will be effective without such Notice
of Termination.
          (f) Termination Date. “Termination Date” will mean in the case of the
Executive’s death, the date of death; in the case of non-renewal of this Amended
and Restated Agreement pursuant to Section 1, the date the Extended Term of this
Amended and Restated Agreement expires; and in all other cases, the date
specified in the Notice of Termination, subject to the applicable time
limitations for such Termination Date as set forth above.
     8. Compensation Upon Termination.
          (a) If the Executive’s employment is terminated by the Company for
Cause or by reason of the Executive’s death or Disability, or if the Executive
provides a Notice of Non-Renewal or gives a written notice of resignation
without Good Reason, the Company’s sole obligations hereunder will be to (A) pay
the Executive or his estate the following amounts that the Executive earned
pursuant to the provisions of this Amended and Restated Agreement but that were
not paid as of the Termination Date: (i) Base Salary, (ii) reimbursement for any
and all monies advanced or expenses incurred pursuant to Section 6(a) through
the Termination Date, provided the Executive has submitted appropriate
documentation for such expenses, and (iii) the amount of the Executive’s accrued
but unpaid vacation time (these amounts will collectively be referred to as the
“Accrued Cash Obligations”) and (B) in the event of a written resignation
without Good Reason that meets the requirements of Section 4(j) and Section 8(d)
of this Amended and Restated Agreement, provide the service-vesting credit under
Section 4(j) with respect to any components of his Multi-Year Equity Award that
are not otherwise fully vested on the effective date of such resignation. In
addition to the Accrued Cash Obligations, in the event the Executive’s
employment terminates by reason of his death or Disability, the Executive or his
estate will be paid his Target Bonus, pro-rated for his actual period of service
during the fiscal year in which such termination of employment occurs. Such
pro-rated Target Bonus shall be paid to the Executive or his estate by the
fifteenth day of the third calendar month following the date of the Executive’s
termination

12



--------------------------------------------------------------------------------



 



of employment, subject to any required holdback under Section 13(b).
Furthermore, if the Executive’s employment terminates as a result of death or
Disability, then any unvested portion of his Multi-Year Award, Stub-Period Award
and/or Special Retention Equity Award shall be governed by the provisions of
Sections 4(f), 4(g), 4(h) and 4(i). The Executive’s entitlement to any other
benefits will be determined in accordance with the Company’s employee benefit
plans then in effect.
          (b) If the Executive’s employment is terminated: (i) by the Company
for any reason other than for Cause or Disability; (ii) by the Executive for
Good Reason; or (iii) pursuant to a Notice of Non-Renewal delivered by the
Company, the Executive will, in addition to the Accrued Cash Obligations, be
entitled to the following compensation and benefits from the Company, provided
and only if (x) the Executive executes and delivers to the Company a general
release substantially in the form of attached Exhibit A (the “Required Release”)
within twenty-one (21) days (or forty-five (45) days if such longer period is
required under applicable law) after such termination of employment, (y) the
Required Release becomes effective and enforceable in accordance with applicable
law and (z) the Executive complies with the restrictive covenants set forth in
Section 10:
               (i) a separation payment equal to (A) two times the Executive’s
Base Salary in effect at the time of the Notice of Termination and (B) two times
the average of his actual Annual Bonuses for the three fiscal years immediately
preceding the fiscal year in which such termination of employment occurs, with
such payment to be made in successive equal increments, in accordance with the
Company’s normal payroll practices for salaried employees, over the one-year
period measured from the date of the Executive’s Separation from Service due to
such termination of employment, beginning on the first regular pay day within
the sixty (60)-day period following the date of such Separation from Service on
which the Required Release under this Section 8(b) is effective and enforceable
following the expiration of any applicable revocation period in effect for that
Release. However, should such sixty (60)-day period span two taxable years, then
the first such installment shall not be paid until the end of such sixty
(60)-day period. The remaining installments shall be paid on successive regular
pay days for the Company’s salaried employees, beginning with the first such
regular payday following the payment of the initial installment hereunder. For
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the Executive’s right to receive such installments shall be deemed a
right to receive a series of separate individual payments and not a right to
single payment.
               (ii) service-vesting credit under the Multi-Year Equity Award,
the Stub Period Equity Award and the Special Retention Equity Award, to the
extent provided under Section 4(f), Section 4(g) and Section 4(h), respectively,
of this Amended and Restated Employment Agreement, with any shares that vest on
the basis of such credit under the restricted stock unit or performance share
unit components of those awards to be issued in accordance with Section 4(i),
subject to any required holdback under Section 13(b);
               (iii) the extended exercise period provided under Section 4(f)(i)
for each stock option component of the Multi-Year Equity Award;
               (iv) the Company will make a lump sum cash payment (the “Lump Sum
Health Care Payment”) to the Executive in the dollar amount determined by
multiplying (A) the monthly cost that would be payable by the Executive, as
measured as of his Termination Date, to obtain continued medical care coverage
for himself and his spouse and eligible dependents under the Company’s employee
group health plan, pursuant to their COBRA rights, at the level in effect for
each of them on such Termination Date by (B) eighteen (18). The Company shall
pay the Lump Sum Health Care Payment to the Executive concurrently with the
first installment of the separation payment made to the Executive in accordance
with Section 8(b)(i) of this Amended and Restated Agreement. Notwithstanding the
foregoing, the Lump Sum Health Care Payment shall not be subject to any holdback
under Section 13(b), to the extent such

13



--------------------------------------------------------------------------------



 



payment does not exceed the applicable dollar amount under section 402(g)(1) of
the Code for the year in which the Executive’s Separation from Service occurs.
The Lump Sum Health Care Payment shall constitute taxable income to the
Executive and shall be subject to the Company’s collection of all applicable
withholding taxes, and the Executive shall receive only the portion of the Lump
Sum Health Care Payment remaining after such withholding taxes have been
collected. It shall be the sole responsibility of the Executive and his or her
spouse and eligible dependents to obtain actual COBRA coverage under the
Company’s group health care plan; and
               (v) the Executive’s entitlement to any other benefits will be
determined in accordance with the Company’s employee benefit plans then in
effect.
          (c) The Executive shall have the right to resign, for any reason or no
reason, at any time within the thirty (30) day period beginning six (6) months
after the closing of a Change in Control (as defined in Section 11) and to
receive, in connection with such resignation, the same severance benefits to
which he would be entitled under Section 8(b) above had such resignation been
for Good Reason and payable at the same time as provided under Section 8(b);
provided, however, that the Executive’s entitlement to severance benefits under
this Section 8(c) shall be conditioned upon the satisfaction of each of the
following requirements: (I) the Executive executes and delivers to the Company
the Required Release within twenty-one (21) days (or forty-five (45) days if
such longer period is required under applicable law) after such resignation,
(ii) the Required Release becomes effective and enforceable in accordance with
applicable law and (iii) the Executive complies with the restrictive covenants
set forth in Section 10 of this Agreement.
          (d) The Required Release shall also be a condition to the Executive’s
service-vesting credit under Section 4(j) of this Amended and Restated
Agreement. Accordingly, the Executive must execute and deliver to the Company
the Required Release on the August 31, 2014 effective date of his resignation
and the Required Release must become effective and enforceable in accordance
with applicable law. In addition, the Executive must comply with the restrictive
covenants set forth in Section 10 of this Amended and Restated Agreement.
          (e) Except as otherwise provided in Section 8(b)(iv) above with
respect to the Lump Sum Health Care Payment, all payments and benefits under
this Section 8 shall be subject to the applicable holdback provisions of
Section 13(b).
          (f) The Executive will not be required to mitigate the amount of any
payment provided for in this Section 8 by seeking other employment or otherwise,
and no such payment or benefit will be eliminated, offset or reduced by the
amount of any compensation provided to the Executive in any subsequent
employment.
     9. Confidentiality.
          (a) The Executive hereby acknowledges that the Company may, from time
to time during the Extended Term, disclose to the Executive confidential
information pertaining to the Company’s business, strategic plans, technology or
financial affairs. All information, data and know-how, whether or not in
writing, of a private or confidential nature concerning the Company’s trade
secrets, processes, systems, marketing strategies and future marketing plans,
student enrollment lists, prospective course offerings, finances and financial
reports, employee and faculty member information and other organizational
information (collectively, “Proprietary Information”) is and shall remain the
sole and exclusive property of the Company and shall not be used or disclosed by
the Executive except to the extent necessary to perform his duties and
responsibilities under this Amended and Restated Agreement. All tangible
manifestations of such Proprietary Information (whether written, printed or

14



--------------------------------------------------------------------------------



 



otherwise reproduced) shall be returned by the Executive upon the termination of
his employment hereunder, and the Executive shall not retain any copies or
excerpts of the returned items. The foregoing restrictions on the use,
disclosure and disposition of the Company’s Proprietary Information shall also
apply to the Executive’s use, disclosure and disposition of any confidential
information relating to the business or affairs of the Company’s faculty,
students and employees.
          (b) The Executive shall, throughout the term of this Amended and
Restated Agreement and thereafter, remain subject to the terms and conditions of
his Proprietary Information and Inventions Agreement with the Company.
          (c) The Executive shall not, in connection with his duties and
responsibilities hereunder, improperly use or disclose any trade secrets or
proprietary and confidential information of any former employer or other person
or entity.
     10. Restrictive Covenants. At all times during the Executive’s employment
with the Company, and for a period of one (1) year after the termination of his
employment with the Company (the “Restriction Period”), regardless of the reason
or cause for such termination, the Executive shall comply with each of the
following restrictions:
          (a) The Executive shall not directly or indirectly encourage or
solicit any employee, faculty member, consultant or independent contractor to
leave the employment or service of the Company (or any affiliated company) for
any reason or interfere in any other manner with any employment or service
relationships at the time existing between the Company (or any affiliated
company) and its employees, faculty members, consultants and independent
contractors.
          (b) The Executive shall not directly or indirectly solicit any vendor,
supplier, licensor, licensee or other business affiliate of the Company (or any
affiliated company) or directly or indirectly induce any such person to
terminate its existing business relationship with the Company (or affiliated
company) or interfere in any other manner with any existing business
relationship between the Company (or any affiliated company) and any such
vendor, supplier, licensor, licensee or other business affiliate.
          (c) The Executive shall not, on his own or as an employee, agent,
promoter, consultant, advisor, independent contractor, general partner, officer,
director, investor, lender or guarantor or in any other capacity, directly or
indirectly:
               (i) conduct, engage in, be connected with, have any interest in,
or assist any person or entity engaged in, any business, whether in the United
States, any possession of the United States or any foreign country or territory,
that competes with any of the businesses or programs conducted by the Company in
the education industry during the period of his employment with the Company
(hereafter collectively referred to as the “Businesses”); or
               (ii) permit his name to be used in connection with a business
which is competitive or substantially similar to the Businesses.
     Notwithstanding the foregoing: (i) the Executive may own, directly or
indirectly, solely as an investment, up to one percent (1%) of any class of
publicly traded securities of any business that is competitive or substantially
similar to the Business and (ii) the Executive’s employment with any investment
banking firm, private equity fund, hedge fund or similar investment fund
following the termination of his employment with the Company shall not be deemed
a breach of his restrictive covenant under this Section 10(c), even though the
Executive may be engaged in investment decisions pertaining to the education
industry.

15



--------------------------------------------------------------------------------



 



     11. Change in Control.
          (a) For purposes of this Amended and Restated Agreement, the term
“Change in Control” shall have the same meaning assigned to such term under the
Incentive Plan. Upon the occurrence of such Change in Control, any unvested
stock options, restricted stock units, performance share units or other equity
awards granted to the Executive and outstanding at that time, including the
components of the Multi-Year Equity Award, the Stub Period Equity Award and the
Special Retention Equity Award made to the Executive pursuant to Sections 4(c),
Section 4(d) or Section 4(e) of this Amended and Restated Agreement, shall vest
on an accelerated basis to the same extent as all other outstanding awards of
the same type under the Incentive Plan that are held by individuals who are
executive officers of the Company at that time. However, the shares of the
Company’s Class A common stock subject to the restricted stock unit or
performance share unit components of the Multi-Year Equity Award, the restricted
stock unit award comprising the Stub Period Equity Award or the restricted stock
unit award comprising the Special Retention Equity Award that vest upon the
occurrence of such Change in Control shall not, to the extent they are subject
to Code Section 409A, be issued at that time unless the Change in Control also
constitutes a Qualifying Change in Control as defined in Section 11(b) below. In
the absence of such Qualifying Change in Control, such shares shall be issued on
each applicable date on which they would have otherwise vested and become
issuable, in accordance with the terms of the applicable award agreements, had
there been no Change in Control.
          (b) The term “Qualifying Change in Control” shall mean a change in
control of ownership of the Company effected by one or more of the following
transactions:
               (i) a merger or consolidation in which the Company is not the
surviving entity and in which one person or a group of related persons (other
than the Company or a person that directly or indirectly controls, is controlled
by, or is under common control with, the Company) acquires ownership of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities or constituting more than fifty
percent (50%) of the total fair market value of the Company’s outstanding
securities;
               (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company in complete liquidation or
dissolution of the Company;
               (iii) any reverse merger in which the Company is the surviving
entity but in which one person or a group of related persons (other than the
Company or a person that directly or indirectly controls, is controlled by, or
is under common control with, the Company) acquires ownership of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities or constituting more than fifty percent
(50%) of the total fair market value of the Company’s outstanding securities;
               (iv) the acquisition, directly or indirectly, by any person or
related group of persons (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities or constituting more than fifty percent (50%) of the total fair
market value of the Company’s outstanding securities pursuant to a tender or
exchange offer made directly to the Company’s stockholders; or
               (v) a change in the composition of the Board over a period of
twelve (12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated

16



--------------------------------------------------------------------------------



 



for election as Board members during such period by at least a majority of the
Board members described in clause (A) who were still in office at the time the
Board approved such election or nomination.
     The foregoing definition of Qualifying Change in Control shall in all
instances be applied and interpreted in such manner that the applicable
Qualifying Change in Control transaction that serves as an issuance event for
the shares of the Company’s Class A common stock subject to the restricted stock
unit or performance share unit components of the Multi-Year Equity Award, the
restricted stock unit award comprising the Stub Period Equity Award and the
restricted stock unit award comprising the Special Retention Equity Award that
vest upon the occurrence of a Change in Control will also qualify as: (i) a
change in the ownership of the Company, as determined in accordance with
Section 1.409A-3(i)(5)(v) of the Treasury Regulations, (ii) a change in the
effective control of the Company, as determined in accordance with
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations, or (iii) a change in the
ownership of a substantial portion of the assets of the Company, as determined
in accordance with Section 1.409A- 3(i)(5)(vii) of the Treasury Regulations.
     12. Benefit Limitation.
     (a) In the event it is determined that the Total Payments (as defined
below) to be made to the Executive would otherwise exceed the amount that could
be received by the Executive without the imposition of an excise tax under
Section 4999 of the Code (the “Safe Harbor Amount”), then those Total Payments
shall be reduced to the extent, and only to the extent, necessary to assure that
their aggregate present value, as determined in accordance the applicable
provisions of Code Section 280G and the Treasury Regulations thereunder, does
not exceed the greater of the following dollar amounts (the “Benefit Limit”):
(A) The Safe Harbor Amount, or
(B) the greatest after-tax amount payable to the Executive after taking into
account any excise tax imposed under Code Section 4999 on the Total Payments.
     For purposes of this Section 12(a), the term “Total Payments” shall mean
any payment or distribution of any type to or for the benefit of the Executive
made by the Company, any of its affiliates, any person who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Code Section 280G) or any affiliate of
such person, whether paid or payable or distributed or distributable pursuant to
the terms of this Amended and Restated Agreement or otherwise, that would be
subject to the excise tax imposed by Code Section 4999 or any interest or
penalties with respect to such excise tax
     All determinations under this Section 12 shall be made by an independent
registered public accounting firm (the “Accounting Firm”); provided, however,
such Accounting Firm shall not have an ongoing audit or consulting relationship
with the Company at the time of its selection. In determining whether such
Benefit Limit is exceeded, the Accounting Firm shall make a reasonable
determination of the value to be assigned to the restrictive covenants in effect
for the Executive pursuant to Section 10 of the Agreement, and the amount of his
potential parachute payment under Code Section 280G shall be reduced by the
value of those restrictive covenants to the extent consistent with Code
Section 280G and the Treasury Regulations thereunder. To the extent a reduction
to the Total Payments is required to be made in accordance with this Section 12,
the Total Payments attributable to any cash severance payments otherwise due the
Executive under Section 8 of this Agreement shall be reduced first (with such
reduction to be applied pro-rata to each such severance payment and without any
change in the applicable payment dates), then the accelerated vesting of any
restricted stock unit or performance share unit awards made to him by the
Company, including (without limitation) the restricted stock unit and
performance share unit

17



--------------------------------------------------------------------------------



 



components of the Multi-Year Equity Award, the restricted stock unit award
comprising the Stub Period Equity Award and the restricted stock unit award
comprising the Special Retention Equity Award, shall be reduced as follows:
first the accelerated vesting of the performance share unit award shall be
reduced and then the accelerated vesting of the restricted stock unit awards
shall be reduced in the reverse chronological order in which those awards would
have vested in the absence of such acceleration, and finally the accelerated
vesting of the Executive’s stock options shall be reduced (based on the amount
of the parachute payment calculated for each such option in accordance with the
Treasury Regulations under Code Section 280G), with such reduction to occur in
the same reverse chronological order of the dates on in which those options were
granted.
     13. Section 409A. Certain payments contemplated by this Amended and
Restated Agreement may be “deferred compensation” for purposes of Section 409A
of the Code. Accordingly, the following provisions shall be in effect for
purposes of avoiding or mitigating any adverse tax consequences to the Executive
under Code Section 409A.
     (a) It is the intent of the parties that the provisions of this Amended and
Restated Agreement comply with all applicable requirements of Code Section 409A.
Accordingly, to the extent any provisions of this Amended and Restated Agreement
would otherwise contravene one or more requirements or limitations of Code
Section 409A, such provisions shall be construed, interpreted and applied in a
manner that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder.
     (b) Notwithstanding any provision to the contrary in this Amended and
Restated Agreement, no payments or benefits to which the Executive becomes
entitled under this Amended and Restated Agreement in connection with the
termination of his employment with the Company (other than the portion of the
Lump Sum Health Care Payment that is not in excess of the applicable dollar
amount under Section 402(g)(1) of the Code for the year in which the Executive’s
Separation from Service occurs) shall be made or paid to the Executive prior to
the earlier of (i) the first day of the seventh (7th) month following the date
of his Separation from Service due to such termination of employment or (ii) the
date of his death, if the Executive is deemed, pursuant to the procedures
established by the Compensation Committee in accordance with the applicable
standards of Code Section 409A and the Treasury Regulations thereunder and
applied on a consistent basis for all for all non-qualified deferred
compensation plans of the Employer Group subject to Code Section 409A, to be at
the time of such separation from service a “specified employee” within the
meaning of that term under Code Section 416(i) and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments deferred pursuant to this
Section 13(b) shall be paid in a lump sum to the Executive, and any remaining
payments due under this Amended and Restated Agreement shall be paid in
accordance with the normal payment dates specified for them herein. The
specified employees subject to such a delayed commencement date shall be
identified on December 31 of each calendar year. If the Executive is so
identified on any such December 31, he shall have specified employee status for
the twelve (12)-month period beginning on April 1 of the following calendar
year. For purposes of this Amended and Restated Agreement, including (without
limitation) this Section 13(b), the following definitions shall be in effect:
          (i) “Separation from Service” shall mean the date on which the level
of the Executive’s bona fide services as an Employee (or non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services the Executive rendered as an
Employee during the immediately preceding thirty-six (36) months. Any such
determination, however, shall be made in accordance with the applicable
standards of the Treasury Regulations issued under Code Section 409A. In
addition to the foregoing, a Separation from Service will not be deemed to have

18



--------------------------------------------------------------------------------



 



occurred while the Executive is on a sick leave or other bona fide leave of
absence if the period of such leave does not exceed six (6) months or any longer
period for which the Executive’s right to reemployment with the Company is
provided either by statute or contract; provided, however, that in the event of
a leave of absence due to any medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than six (6) months and that causes the Executive to be
unable to perform his duties as an Employee, no Separation from Service shall be
deemed to occur during the first twenty-nine (29) months of such leave. If the
period of the leave exceeds six (6) months (or twenty-nine (29) months in the
event of disability as indicated above) and the Executive’s right to
reemployment is not provided either by statute or contract, then the Executive
will be deemed to have Separated from Service on the first day immediately
following the expiration of the applicable six (6)-month or twenty-nine
(29)-month period.
          (ii) The Executive shall be deemed to remain an “Employee” for so long
he remains in the employ of at least one member of the Employer Group, subject
to the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.
          (iii) “Employer Group” shall mean the Company and each member of the
group of commonly controlled corporations or other businesses that include the
Company, as determined in accordance with Sections 414(b) and (c) of the Code
and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations.
     (c) Should the Executive incur the 20% penalty tax imposed under
Section 409A (the “Section 409A Penalty Tax”) with respect to one or more
payments or benefits provided to him under this Amended and Restated Agreement,
then the Executive will be entitled to receive an additional payment (the “409A
Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any tax imposed upon the 409A Gross-Up Payment, the Executive retains
an amount of the 409A Gross-Up Payment equal to the Section 409A Penalty Tax
imposed upon the Executive’s deferred compensation. The amount of the 409A
Gross-Up Payment shall be calculated, by an Accounting Firm mutually agreeable
to the Company and the Executive, within ten (10) business days after it is
first determined that the Executive is subject to the Section 409A Penalty Tax,
and the 409A Gross-Up Payment so calculated shall be paid to or on behalf of the
Executive within five (5) business days after the completion of such
determination or (if later) at the time the related Section 409A Penalty Tax is
remitted to the appropriate tax authorities. In the event that the Executive’s
actual Section 409A Penalty Tax liability is determined by a Final Determination
to be greater than the Section 409A Penalty Tax liability taken into account for
purposes of the 409A Gross-Up Payment initially made to the Executive pursuant
to the provisions of this Section 13(c), then within thirty (30) days following
that Final Determination, the Executive shall notify the Company of such
determination, and the Accounting Firm shall, within thirty (30) days
thereafter, make a new calculation of the 409A Gross-Up Payment based upon that
Final Determination and provide the Company and the Executive with the
supporting calculations for any supplemental 409A Gross-Up Payment attributable
to that excess Section 409A Penalty Tax liability. The Company shall make the
supplemental 409A Gross-Up payment to the Executive within five (5) business
days following the completion of the applicable calculations or (if later) at
the time such excess Section 409A Penalty Tax liability is remitted to the
appropriate tax authorities. In the event that the Executive’s actual
Section 409A Penalty Tax liability is determined by a Final Determination to be
less than the Section 409A Penalty Tax liability taken into account for purposes
of the 409A Gross-Up Payment

19



--------------------------------------------------------------------------------



 



initially made to the Executive pursuant to the provisions of this
Section 13(c), then the Executive shall refund to the Company, within five
(5) business days after receipt, any federal or state tax refund attributable to
the overpayment of his Section 409A Penalty Tax. In no event shall any 409A
Gross-Up Payment to which the Executive becomes entitled hereunder be made later
than the later of (i) the end of the calendar year in which the related
Section 409A Penalty Tax is remitted to the appropriate tax authorities or
(ii) the end of the sixty (60)-day period measured from the date such tax is so
remitted.
     (d) For purposes of Section 13(c), the term “Final Determination” shall
mean an audit adjustment by the Internal Revenue Service that is either
(i) agreed to by both the Executive and the Company (such agreement by the
Company to be not unreasonably withheld) or (ii) sustained by a court of
competent jurisdiction in a decision with which the Executive and the Company
concur or with respect to which the period within which an appeal may be filed
has lapsed without a notice of appeal being filed.
     14. Legal Fees. Within fourteen (14) calendar days after the date this
Amended and Restated Agreement becomes effective, the Company will reimburse the
Executive for his legal fees incurred in connection with the preparation and
negotiation of this Amended and Restated Agreement, up to a maximum dollar
amount of $35,000.00.
     15. Indemnification. The Executive shall be covered by any policy of
liability insurance which the Company maintains during the Extended Term for its
officers and directors (“D&O Insurance”), to the maximum extent of such coverage
provided any other executive officer of the Company. The Company agrees to
provide the Executive with information about all D&O Insurance maintained during
the Extended Term, including proof that such insurance is in place and the terms
of coverage, upon the Executive’s reasonable request. In addition to any rights
the Executive may have under such D&O Insurance, applicable law, or the articles
of incorporation and bylaws of the Company and except as may be prohibited by
applicable law, the Company agrees to indemnify, defend, and hold the Executive
harmless from and against any and all claims and/or liability arising from, as a
result of, or in connection with the Executive’s employment by the Company or
any outside appointments and offices held at the Company’s request, except to
the extent such claims or liability are attributable to the Executive’s gross
negligence or willful misconduct.
     16. Injunctive Relief. The Executive expressly agrees that the covenants
set forth in Sections 9 and 10 of this Agreement are reasonable and necessary to
protect the Company and its legitimate business interests, and to prevent the
unauthorized dissemination of Proprietary Information to competitors of the
Company. The Executive also agrees that the Company will be irreparably harmed
and that damages alone cannot adequately compensate the Company if there is a
violation of Section 9 or 10 of this Agreement by the Executive, and that
injunctive relief against the Executive is essential for the protection of the
Company. Therefore, in the event of any such breach, it is agreed that, in
addition to any other remedies available, the Company shall be entitled as a
matter of right to injunctive relief in any court of competent jurisdiction,
plus attorneys’ fees actually incurred for the securing of such relief.
     17. Survival of Certain Provisions. The provisions of Sections 8, 9, 10,
12, 13, 15, 16, 18, 19, 20, 21, 24 and 25 will survive any termination of this
Amended and Restated Agreement.
     18. Withholdings. Any compensation and/or benefits provided to the
Executive by the Company shall be subject to the Company’s collection of all
applicable payroll deductions and applicable withholding and payroll taxes.

20



--------------------------------------------------------------------------------



 



     19. Successors and Assigns. This Amended and Restated Agreement will be
binding upon and will inure to the benefit of the Company, its successors and
assigns, and the Company will require any successor or assign to expressly
assume and agree to perform this Amended and Restated Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “Company” as used
herein will include any such successors and assigns to the Company’s business
and/or assets. The term “successors and assigns” as used herein will mean a
corporation or other entity acquiring or otherwise succeeding to, directly or
indirectly, all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise. This
Agreement will inure to the benefit of and be enforceable by the Executive’s
legal personal representative.
     20. Arbitration. Except as otherwise provided in Section 16, any
controversy or claim between the Company or any of its affiliates and the
Executive arising out of or relating to this Amended and Restated Agreement or
its termination or any other dispute between the parties, whether arising in
tort, contract, or pursuant to a statute, regulation, or ordinance now in
existence or which may in the future be enacted or recognized will be settled
and determined by a single arbitrator whose award will be accepted as final and
binding upon the parties. The arbitration shall be conducted in Chicago,
Illinois and in accordance with the American Arbitration Association (“AAA”)
Employment Arbitration Rules in effect at the time such arbitration is properly
initiated. To the extent that any of the AAA rules or anything in the Amended
and Restated Agreement conflicts with any arbitration procedures required by
applicable law, the arbitration procedures required by applicable law shall
govern. The costs of the arbitration, including administrative fees and fees
charged by the arbitrator, will be borne by the Company. Each party will bear
its or his own travel expenses and attorneys’ fees: provided, however that the
arbitrator (i) shall award attorneys’ fees to the Executive with respect to any
claim for breach of this Agreement on which he is the prevailing party and may
award attorneys’ fees to the Executive as otherwise allowed by law and
(ii) shall award attorneys’ fees to the Company with respect to any claim
brought under Section 16 on which it is the prevailing party and may award
attorneys’ fees to the Company with respect to any other claim on which it is
the prevailing party and it is determined by the arbitrator that such claim by
the Executive was frivolous in that it presented no colorable arguments for
recovery; but the maximum amount of attorneys’ fees that may be awarded to the
Company other than with respect to any claim brought under Section 16 shall not
exceed one hundred thousand dollars ($100,000). The arbitration shall be instead
of any civil litigation; and the Executive hereby waives any right to a jury
trial. The arbitrator’s decision shall be final and binding to the fullest
extent permitted by law and enforceable by any court having jurisdiction
thereof. In any situation in which emergency injunctive relief may be necessary,
either party may seek such relief from a court until such time as the arbitrator
is able to address the matter covered by this Section 20. Both parties agree
that the state and federal courts located in Chicago, Illinois, will be the sole
venue for any such action involving emergency injunctive relief, and the parties
submit to personal jurisdiction in these courts for this purpose. Judgment upon
any award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.
     21. Notice. For the purposes of this Amended and Restated Agreement,
notices and all other communications provided for in this Amended and Restated
Agreement (including the Notice of Termination) will be in writing and will be
deemed to have been given when personally delivered or on the third business day
following mailing if sent by registered or certified mail, return receipt
requested, postage prepaid, or upon receipt if overnight delivery service is
used, addressed as follows:

21



--------------------------------------------------------------------------------



 



To the Executive:
Gregory Cappelli
1046 Jackson Ave.
River Forest, Illinois 60305
With a copy to:
Peter Donati
Levenfeld Pearlstein, LLC
2 N. LaSalle, Suite 1300
Chicago, Illinois 60602
To the Company:
Apollo Group, Inc
4025 South Riverpoint Parkway
Phoenix, AZ 85040
Attention: General Counsel
With a copy to:
John Hartigan
Morgan Lewis & Bockius LLP
300 South Grand Avenue
Los Angeles, CA 90071
     22. Miscellaneous.
          (a) No provision of this Amended and Restated Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in writing and signed by the Executive and the Company. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Amended and Restated
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreement or representation, oral or otherwise, express or implied,
with respect to the subject matter hereof has been made by either party which is
not expressly set forth in this Amended and Restated Agreement.
          (b) To the extent there is any conflict between the provisions of this
Amended and Restated Agreement and the Executive’s January 18, 2011 Restricted
Stock Unit Award Agreement covering 57,740 shares of the Company’s Class A
common stock (the “RSU Retention Award”), the provisions of the RSU Retention
Award shall be controlling, and none of the special vesting acceleration
provisions of this Amended and Restated Agreement shall be applicable to the RSU
Retention Award. Accordingly, the vesting of the RSU Retention Award shall be
governed solely by the express terms and conditions of that award.

22



--------------------------------------------------------------------------------



 



     23. Counterparts. This Amended and Restated Agreement may be executed in
several counterparts, each of which will be deemed an original and all of which
will constitute but one and the same instrument. An electronic facsimile of a
signature, when delivered by the signing party to the non-signing party, will
have the same force and effect as an original.
     24. Governing Law. This Amended and Restated Agreement will be governed by
and construed and enforced in accordance with the laws of the State of Arizona
without giving effect to the conflict of law principles thereof.
     25. Severability. If any provision of this Amended and Restated Agreement
as applied to any party or to any circumstance should be adjudged by a court of
competent jurisdiction (or determined by the arbitrator) to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court or
determined by the arbitrator, the application of any other provision of this
Amended and Restated Agreement, or the enforceability or invalidity of this
Amended and Restated Agreement as a whole. Should any provision of this Amended
and Restated Agreement become or be deemed invalid, illegal or unenforceable in
any jurisdiction by reason of the scope, extent or duration of its coverage,
then such provision shall be deemed amended to the extent necessary to conform
to applicable law so as to be valid and enforceable or, if such provision cannot
be so amended without materially altering the intention of the parties, then
such provision will be stricken, and the remainder of this Amended and Restated
Agreement shall continue in full force and effect.
     26. Entire Agreement. This Amended and Restated Agreement, together with
the Proprietary Information and Inventions Agreement referred to in Section 9
and the documentation for the equity grants referred to in Section 4, shall
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and shall supersede all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and the Executive has executed this
Agreement as of the day and year first above written.

       
GREGORY W. CAPPELLI
  THE APOLLO GROUP, INC.
 
     
/s/ GREGORY W. CAPPELLI
By:  /s/ CHARLES B. EDELSTEIN 
 
   
 
Its:  Co-Chief Executive Officer  
 
   

23



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GENERAL RELEASE

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE
          This AGREEMENT is made as of               , 20     , by and between
Gregory W. Cappelli (“Executive”), and Apollo Group, Inc. (the “Company”).
          In consideration for the severance benefits offered by the Company to
Executive pursuant to Section 8 of his Amended and Restated Employment Agreement
with the Company dated _________, 2011 (the “Employment Agreement”), Executive
agree as follows:
     1. Termination of Employment. Executive acknowledges that his employment
with the Company is terminated effective _______________ (the “Termination
Date”), and he agrees that he will not apply for or seek re-employment with the
Company, its parent companies, subsidiaries and affiliates after that date.
Executive agrees that he has received and reviewed his final paycheck and he has
received all wages and accrued but unpaid vacation pay earned by him through the
Termination Date.
     2. Waiver and Release.
          (a) Except as set forth in Section 2(b), which identifies claims
expressly excluded from this release, Executive hereby releases the Company, all
affiliated companies, and their respective officers, directors, agents,
employees, stockholders, successors and assigns from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorney fees, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from or relating to Executive’s employment with the Company
and the termination of that employment, including (without limitation): claims
of wrongful discharge, emotional distress, defamation, fraud, breach of
contract, breach of the covenant of good faith and fair dealing, discrimination
claims based on sex, age, race, national origin, disability or any other basis
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the Americans
with Disability Act, the Employee Retirement Income Security Act, as amended,
the Equal Pay Act of 1963, as amended, and any similar law of any state or
governmental entity, any contract claims, tort claims and wage or benefit
claims, including (without limitation) claims for salary, bonuses, commissions,
equity awards (including stock grants, stock options and restricted stock
units), vesting acceleration, vacation pay, fringe benefits, severance pay or
any other form of compensation.
     (a) The only claims that Executive is not waiving and releasing under this
Agreement are claims he may have for (1) unemployment, state disability,
worker’s compensation, and/or paid family leave insurance benefits pursuant to
the terms of applicable state law; (2) continuation of existing participation in
Company-sponsored group health benefit plans under the federal law known as
“COBRA” and/or under an applicable state law counterpart(s); (3) any benefits
entitlements that are vested and unpaid as of his termination date pursuant to
the terms of a Company-sponsored benefit plan; (4) any benefits to which he is
entitled pursuant to Section 8 of the Employment Agreement or his rights to
indemnification pursuant to Section 15 of the Employment Agreement,
(5) violation of any federal state or local statutory and/or public policy right
or entitlement that, by applicable law, is not waivable; and (6) any wrongful
act or omission occurring after the date he executes this Agreement. In
addition, nothing in this Agreement prevents or prohibits Executive from filing
a claim with the Equal Employment Opportunity Commission (EEOC) or any other
government agency that is responsible for enforcing a law on behalf of the
government and deems such claims not waivable. However, because Executive is
hereby waiving and releasing all claims “for monetary damages and any other form
of personal relief” (per Section 3(a) above), he may only seek and receive
non-personal forms of relief from the EEOC and similar government agencies.

 



--------------------------------------------------------------------------------



 



          (b) Executive represents that he has not filed any complaints,
charges, claims, grievances, or lawsuits against the Company and/or any related
persons with any local, state or federal agency or court, or with any other
forum.
          (c) Executive acknowledges that he may discover facts different from
or in addition to those he now knows or believes to be true with respect to the
claims, demands, causes of action, obligations, damages, and liabilities of any
nature whatsoever that are the subject of this Agreement, and he expressly
agrees to assume the risk of the possible discovery of additional or different
facts, and agrees that this Agreement shall be and remain in effect in all
respects regardless of such additional or different facts. Executive expressly
acknowledges that this Agreement is intended to include, and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Company and/or any related persons at the
moment of execution thereof, and that this Agreement expressly contemplates
extinguishing all such claims.
          (d) Executive understands and agrees that the Company has no
obligation to provide him with any severance benefits under the Employment
Agreement unless he executes this Agreement. Executive also understands that he
has received or will receive, regardless of the execution of this Agreement, all
wages owed to him, together with any accrued but unpaid vacation pay, less
applicable withholdings and deductions, earned through the Termination Date.
          (e) This Agreement is binding on Executive, his heirs, legal
representatives and assigns.
     3. Entire Agreement. This Agreement and the Employment Agreement constitute
the entire understanding and agreement between Executive and the Company in
connection with the matters described, and replaces and cancels all previous
agreements and commitments, whether spoken or written, with respect to such
matters. Nothing in this Agreement supersedes or replaces any of Executive’s
obligations under his Employment Agreement that survive termination, including,
but not limited to (i) his (and the Company’s) agreement to arbitrate disputes,
(ii) his restrictive covenants under Section 10 of the Employment Agreement and
(iii) his obligations under Section 9 of the Employment Agreement, his existing
Proprietary Information Inventions Agreement with the Company and any other
obligations not to use or disclose Company confidential and/or proprietary
information.
     4. Modification in Writing. No oral agreement, statement, promise,
commitment or representation shall alter or terminate the provisions of this
Agreement. This Agreement cannot be changed or modified except by written
agreement signed by Executive and authorized representatives of the Company.
     5. Governing Law; Jurisdiction. This Agreement shall be governed by and
enforced in accordance with the laws of the State of Arizona.
     6. Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

26



--------------------------------------------------------------------------------



 



     7. No Admission of Liability. This Agreement does not constitute an
admission of any unlawful discriminatory acts or liability of any kind by the
Company or anyone acting under their supervision or on their behalf. This
Agreement may not be used or introduced as evidence in any legal proceeding,
except to enforce or challenge its terms.
     8. Acknowledgements. Executive is advised to consult with an attorney of
his choice prior to executing this Agreement. By signing below, Executive
acknowledges and certifies that he:
          (a) has read and understands all of the terms of this Agreement and is
not relying on any representations or statements, written or oral, not set forth
in this Agreement;
          (b) has been provided a consideration period of twenty-one calendar
days within which to decide whether he will execute this Agreement and that no
one hurried him into executing this Agreement;
          (c) is signing this Agreement knowingly and voluntarily; and
          (d) has the right to revoke this Agreement within seven (7) days after
signing it, by providing written notice of revocation via certified mail to the
Company to the address specified in the Employment Agreement. Executive’s
written notice of revocation must be postmarked on or before the end of the
eighth (8th) calendar day after he has timely signed this Agreement. This
deadline will be extended to the next business day should it fall on a Saturday,
Sunday or holiday recognized by the U.S. Postal Service.
     Because of the revocation period, the Company’s obligations under this
Agreement shall not become effective or enforceable until the eighth (8th)
calendar day after the date Executive signs this Agreement provided he has
delivered it to the Company without modification and not revoked it (the
“Effective Date”).
I HAVE READ, UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS

               
GREGORY W. CAPPELLI
             
 
    Date:   ,  20  
 
             
 
             
Signature
             

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
(graphic) [p18932p1893200.gif]

 